Citation Nr: 1208854	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  07-33 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

During the pendency of this appeal, in a November 2011 rating decision the RO inferred a claim of entitlement to TDIU as part and parcel of the appropriate initial disability rating for the Veteran's service-connected PTSD.  The November 2011 rating decision, awarded a TDIU from May 1, 2006 the effective date for the award of service connection for PTSD, such that any outstanding TDIU issue is moot.  


FINDINGS OF FACT

The Veteran's PTSD has been manifested by near total occupational and social impairment manifested by such symptoms as intermittent inability to perform activities of daily living, impaired sleep, anger, anxiety, depression, difficulty communicating, auditory hallucinations, suicidal ideation and self harm.


CONCLUSION OF LAW

The criteria for a 100 percent initial disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the complete grant of benefits with regard to the pending claim.

The Veteran seeks a disability rating in excess of 70 percent for PTSD.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board long has recognized that, when considering initial ratings, the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.  

PTSD is rated under Diagnostic Code 9411, which provides a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such symptoms as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

In exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011); Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

There are several VA examinations of record, as well as VA treatment records, which document the severity of the Veteran's service-connected PTSD.  Vet Center records from March 2003 to July 2006 show that the Veteran reported experiencing such symptoms as difficulty sleeping, nightmares and intrusive thoughts, social isolation, flashbacks, anger, anxiety, depression, and hypervigilance.  He was assessed as having a Global Assessment of Functioning (GAF) score of 45.  

The Veteran was afforded a VA psychological evaluation in July 2006.  At that time he reported symptoms to include nightmares, flashbacks, and difficulty sleeping.  He indicated that he was distrustful of others, and felt paranoid when a door was closed behind him.  The Veteran reported episodes of anger, irritability, impaired impulse control, and impaired sleep.  He reported some ritualistic behaviors, specifically a habit of checking doors and windows.  He denied suicidal or homicidal ideation, as well as auditory or visual hallucinations.  

Memory was grossly intact, and there was no evidence of difficulty with concentration.  The examiner indicated that the Veteran had been exposed to traumatic events in Vietnam and experienced certain death such that his response was intense fear and horror and he was scared for his life.  He persistently experienced the traumatic event through nightmares and flashbacks, feeling as if the traumatic event were recurring, and having intense distress at exposure to similar events.  For instance, seeing helicopters or watching war movies triggered recall of the traumatic event.  The Veteran persistently avoided stimuli associated with the trauma and attempted to avoid association with the traumatic experience.  He also experienced persistent symptoms of increased arousal, difficulty with sleep, difficulty concentrating, hyper-vigilance, paranoia, irritability, and outbursts of anger.  There were also social functioning problems caused by disturbance, such that the Veteran was distrustful of others, and avoided his family due to anger and irritability.  The Veteran was able to maintain personal hygiene and basic activities of daily living, and had sufficient cognitive skills to handle his finances.  He was assessed as having a GAF score of 55, with alcohol dependence linked to his PTSD.  

In November 2007 the Veteran indicated that his family helped him cope with his problems, including his personal hygiene and daily activities of living.  He indicated that he particularly struggled with symptoms such as difficulty understanding complex commands, panic attacks, worthlessness and suicidal ideation.  

In March 2007 a letter was received from the Vet Center indicating that the Veteran was experiencing the onset of panic attacks at least twice weekly, with full attacks at least twice monthly.  The Veteran reportedly greatly relied on his wife and family to care for him-including, scheduling and canceling appointments, driving him, preparing his meals, doing his laundry, and waking him in the morning.  The Veteran reportedly struggled with anger, anxiety and depression.  He was assessed as having a GAF score of 45.  Vet Center treatment notes from March 2006 to November 2007 showed that the Veteran experienced such symptoms as nightmares, the smell of death, hypervigilance, intrusive thoughts, difficulty focusing, avoidance, depressive symptoms, and flashbacks.

VA treatment records from October 2007 to November 2009 show that the Veteran experienced such symptoms as nightmares, sleep difficulties, panic attacks, anger, and difficulty communicating.  Treatment included counseling, Sertraline, Prazosin, Abilify, Neurotonin, Trazadone, Risperdal, and Divalproex.

The Veteran was afforded another VA psychological evaluation in May 2009.  The Veteran reported experiencing sleep difficulties, nightmares, and intrusive thoughts.  He reported that he had retired early due to difficulty functioning.  He reported feeling numb and unable to get close to anyone.  He reported that he startled easily.  The Veteran reported that he avoided social interactions and driving because it made him irritable.  The Veteran's PTSD was treated with Gabapentin, Abilify, Prazosin, and Zoloft.  

On examination, the Veteran was properly dressed with good hygiene.  There was no speech disorder.  Thought processes were coherent without tangentiality or looseness of associations.  Affect was constricted to content of discussion, and mood was sad.  Delusional thinking and hallucinations were absent.  There were passive death wishes, and the Veteran reported episodes of self-injurious behaviors.  He reported that two months earlier he had suicidal thoughts and sought help from VA.  The Veteran denied active suicidal ideation or intention, and homicidal ideation.  His intellectual functioning was judged to be intact and average.  His memory for recent and remote events, comprehension, ability to perform calculations, and abstract thinking were intact and average.  The Veteran experienced recurrent, intrusive and distressing recollections of the traumatic event, and recurrent, distressing dreams of the event, and experienced emotional distress with exposure to internal or external cues that symbolized aspects of the traumatic event.  The Veteran attempted to avoid thoughts, feelings, or conversations associated with the trauma, as well as activities, places or people that aroused recollections of the trauma.  The Veteran manifested diminished interest and participation in significant activities, as well as restricted range of affect, and felt detached or estranged from others.  The Veteran experienced difficulty with falling or staying asleep, irritability and hypervigilance, as well as an exaggerated startle response.  His social functioning was limited.  The Veteran was noted to need continuation of treatment with respect to episodes of deepening depressive symptoms and suicidality.  The Veteran was assessed as having a GAF score of 50, and was able to care for his finances.  

VA treatment records from May 2009 to January 2011 show that the Veteran reported experiencing such symptoms as difficulty with sleep, discomfort being in public, reexperiencing, anxiety, auditory hallucinations, nightmares, depression, panic attacks, difficulty concentrating, and hyperarousal.  Specifically, the Veteran indicated experiencing anger that included self harm such as banging his head on a brick wall to cause him pain.  A 2009 treatment note indicated that the Veteran reported that six to seven years earlier he had "cracked [his] skull" and required stitches.  He reported that he had broken open the skin on his knuckles by punching a wall.  He indicated that at night he heard his name called or someone yelling "come on!" such that he would check doors and windows but no one was there.  The Veteran reported having had suicidal ideation intermittently since service, with one attempt in the 1980s when he pulled the trigger of a gun; however, his wife had previously removed the bullets.  The Veteran reported that in the previous month and a half he was about to cut his wrist with a hunting knife, when he was interrupted by his wife who urged him to call 911, but instead they agreed he would seek additional help at the VA.  The Veteran reported that he preferred to be by himself.  The Veteran was considered to be a low to moderate risk for suicide.  In May 2009 the Veteran was assessed as having a GAF score of 45.  The Veteran's treatment included such medications as Xanax, Zoloft and Abilify.  

In October 2011 the Veteran was afforded another VA psychiatric evaluation.  The Veteran reported that he continued to experience dreams and nightmares, such that sleep remained difficult.  The Veteran reported memories were triggered when he was in very quiet places, heard helicopters, saw greenery, or smelled fireworks.  He reported experiencing depression and anxiety.  The Veteran indicated the severity of his symptoms was moderate to severe, and constant on a daily basis.  He reported decreased interpersonal relationships.  His activities of daily living and social functioning were decreased.  The Veteran denied suicidal or homicidal ideation.  The Veteran reported that he continued to take Zoloft, Xanax, Seroquel and Abilify.  He attended group and individual therapy.  He had never been psychiatrically hospitalized.  The Veteran described how his PTSD symptoms had affected his work approximately nine years previously, specifically limiting his relationships with supervisors and coworkers.  The Veteran reported that he had been married for 37 years.  The Veteran remained isolated, preferring to be alone.  

On examination, the Veteran's orientation was normal, and his appearance and hygiene were appropriate.  Mood and affect were abnormal.  He was anxious and depressed, part and parcel of his PTSD.  He was irritable, and had impaired impulse control and outbursts of anger.  The Veteran's communication was normal, as was his speech.  Panic attacks, delusions, hallucinations, and ritualistic obsession were absent.  Thought processes were normal.  Judgment was intact.  Abstract thinking was absent.  Memory was mildly to moderately abnormal, with the Veteran having difficulty with retention of highly learned materials and remembering to complete tasks.  Suicidal and homicidal ideations were absent.  The Veteran persistently reexperienced traumatic events, with recurrent distressing dreams, physiological reactivity, feeling as if the traumatic activity were recurring, intense distress at exposure to similar events, nightmares and flashbacks.  The Veteran persistently avoided stimuli associated with the trauma; attempted to avoid activities that aroused the event; was unable to recall an aspect of the trauma; sensed a foreshortened future; had markedly diminished participations in activities; felt detached from others; and, had a restricted range of affect.  The Veteran had persistent symptoms of increased arousal evidenced by difficulty with sleep, irritability, and outbursts of anger, an exaggerated startle response, difficulty concentrating, and hypervigilance.  As such, there was distress and social functioning impairment.  The Veteran no longer socialized and remained at home most of the time, avoiding people.  He reported a decreased social life, preferring to be alone.  The Veteran was assessed as having a GAF score of 49.   He was considered capable of managing his benefit payment; however, he had occasional difficulty performing activities of daily living.  His symptoms were considered mild to moderate, with difficulty establishing and maintaining work and social relationships and decreased work efficiency during periods of significant stress.  He was not a danger to himself or others.  

The Board has considered the Veteran's lay statements that his PTSD disability is worse than currently evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's PTSD disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be most probative.  

After considering the totality of the record, the Board finds the evidence sufficient to support a 100 percent disability rating for the Veteran's PTSD.  According to VA examination reports and VA treatment records, the Veteran has demonstrated such symptoms as social isolation, with the exception of his long-term marriage, and contact with relatives, heightened anger and irritability, auditory hallucinations, intrusive thoughts, nightmares, difficulty communicating, danger of self-harm, memory impairment and poor sleep.  The Veteran experienced suicidal ideation and was a low to moderate suicide risk.  He indicated that he retired early due to his PTSD symptomatology, and reported few friends or interests outside his immediate family.  By his own report, he is isolated.  He has been assigned GAF scores between 45 and 55, indicative of serious symptoms.  Although the Veteran has been characterized as capable of handling his finances, he has difficulty performing the activities of daily living.  Although the Veteran experienced some variation in PTSD symptomatology, his symptoms are analogous to those associated with a 100 percent rating.  The Veteran does not meet the precise criteria for a 100 percent rating; however, his symptomatology reflects many of the criteria.  Thus, in an effort to properly rate this Veteran, the Board resolves all reasonable doubt in the Veteran's favor and finds that the disability picture more nearly approximates the criteria of total social or occupational impairment such that he is entitled to a 100 percent rating for his PTSD.  

The Board has considered whether to issue staged ratings, but finds them not appropriate under the circumstances.  

In conclusion, resolving reasonable doubt in favor of the Veteran, the evidence supports an initial 100 percent schedular rating for the Veteran's service-connected PTSD.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a 100 percent disability rating for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


